Name: Decision of the Board of Governors of 11 June 1990 on the membership of the European Investment Bank in the European Bank for Reconstruction and Development
 Type: Decision
 Subject Matter: business organisation;  EU institutions and European civil service;  European organisations;  monetary relations
 Date Published: 1990-12-31

 Avis juridique important|31990D1231(02)Decision of the Board of Governors of 11 June 1990 on the membership of the European Investment Bank in the European Bank for Reconstruction and Development Official Journal L 377 , 31/12/1990 P. 0003 - 0004DECISION OF THE BOARD OF GOVERNORS of 11 June 1990 on the membership of the European Investment Bank in the European Bank for Reconstruction and DevelopmentTHE BOARD OF GOVERNORS OF THE EUROPEAN INVESTMENT BANK, - Considering the decision taken by the European Council on 9 December 1989 in favour of the establishment of the European Bank for Reconstruction and Development (the 'EBRD`), in which the European Investment Bank ('the EIB`) would be a member and in whose preparatory phase the EIB would play a particular role; - Having regard to the Agreement establishing the EBRD, signed in Paris on 29 May 1990 on behalf of the EIB by Mr Ernst-Guenther Broeder, President; - Noting that the said Agreement provides, among other matters: for an original authorized capital stock of ECU 10 000 million, of which ECU 300 million is expressed to be the prospective participation of the EIB; for each member of the EBRD, including the EIB, to be represented on the Board of Governors and to appoint one Governor and one Alternate, the Governor appointed by the EIB effectively choosing one member of the Board of Directors and the latter in turn choosing his own Alternate; for the EIB to receive as trustee for the EBRD payment of the first instalment of the paid-in shares initially subscribed by each signatory to the said Agreement; - Noting that the EIB and its participating members confirmed to the delegations of the prospective members of the EBRD that the EIB had legal power to make a capital subscription to the EBRD; - Having regard to the proposal of the Board of Directors dated 11 May 1990; - Considering that the said Agreement should be approved on behalf of the EIB; - Considering that, since the said Agreement is subject to ratification, approvald or acceptance by the signatories, the EIB should deposit its instrument of approval with the depositary envisaged in the Agreement, UNANIMOUSLY DECIDES THAT: 1. The Agreement establishing the European Bank for Reconstruction and Development (hereinafter the 'Agreement`) be hereby approved on behalf of the EIB, to the effect, among others, that: - the EIB subscribes ECU 300 million of the original authorized capital stock of the EBRD, - the EIB is entitled to appoint one member of the Board of Governors of the EBRD and one Alternate, - the EIB shall be represented on the Board of Directors of the EBRD by one member, selected by the EIB's appointee to the Board of Governors, or by the Alternate of that member, - the EIB shall receive and hold as trustee for the EBRD the payment of the first instalment of the paid-in shares initially subscribed by each signatory to the Agreement. 2. The President of the EIB shall communicate the present decision to the depositary envisaged in the Agreement and such communication shall constitute the EIB's instrument of approval of the Agreement. This Decision shall published in the Official Journal of the European Communities. For the Board of Governors The President P. BÃ RÃ GOVOY The Secretary D. HARTWICH